DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 March 2021 has been entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claims 32-50 and 52-60 include substantial language not provided with clear import from the instant specification. While support for this language (unless otherwise noted) is presumed through analysis of, in particular, the supplied figures – care should be taken that the language in the specification and claims is consistent to demonstrate clear import for the claim terminology and assist in ease of reading/understanding the claims.

“means for restricting proximal axial movement of the syringe…” [see below concerning 35 USC 112]
 The “projections” [as it pertains to linking the claim language with the illustrated semi-annular portions of the collar];
“a first portion” and “a second portion” of the “finger flange” which extend “a first distance in a first direction” and “a second distance in a second direction” respectively [as it pertains to referencing the relationship generally shown in the figures];
“a first radial protrusion” [as it pertains to linking the instant claim language with the illustrated features].
	Examiner submits that the specification should be amended to provide clear import for all of the claim terminology with specific reference made in the specification to the figures for any instances in which they are relied upon to support the claimed features.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In the instant case the phrase “means for restricting proximal axial movement of the syringe relative to the syringe carrier when the syringe is disposed in the recess of the syringe carrier” has been determined to invoke 35 USC 112 sixth paragraph.
1. The broader case wherein the “means” is intended to refer to ONLY the “shoulder sections 1.4” - whereby no consideration is given to whether these shoulder sections are or are not resilient so as to allow for deflection by the outer diameter of the syringe cap and resiliency necessary to grip the syringe. 
2. The narrower case wherein the “means” is intended to refer to “shoulder sections 1.4” including the capability for these shoulder sections to deflect and resiliently a portion of the syringe.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 32, 37, and dependents is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 32 and 37 (and dependents), Examiner submits that the means-plus-function “means for restricting proximal axial movement of the syringe relative to the syringe carrier when the syringe is disposed in the recess of the syringe carrier” is indefinite as neither the “means” or function of “restricting” has been sufficiently defined by the instant specification so as to define the metes and bounds necessary for identification or the material, structure, and equivalents thereof required to perform this function. It is presumed, generally speaking, that the collar (47) defined as a plurality of collar sections (see Fig. 2) should be considered to comprise, at least in part, this “means” as it defines a proximal axial stop to support the syringe neck (47). However, it is unclear as to whether not the resiliency of these shoulder sections (see Par. 19) is also necessitated by the instant means-plus-function language.
Appropriate correction is required to amend either the claims or specification to clearly demonstrate the metes and bounds of this “means” within the context of the originally disclosed (and filed) invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 32 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being clearly anticipated by U.S. Publication No. 2020/0405961 (“Hourmand”).
Regarding Claim 32, Hourmand discloses a syringe carrier (Fig. 32) comprising:
an elongate body (1.1) defining a recess (1.18) configured to receive a barrel (2.1) of a syringe (2), the elongate body having a distal open end (circa 1.2) configured to permit the syringe to be axially inserted into the recess of the elongate body via the distal open end (see Fig. 33),
the elongate body defining a slot (i.e. the open radial face of the recess) extending distally from a proximal end (circa 1.5) of the elongate body such that the elongate body has a c-shaped proximal end region (see Fig. 32),
wherein the c-shaped proximal end region of the elongate body comprises means (1.4, 1.15) for restricting proximal axial movement of the syringe relative to the syringe carrier when the syringe is disposed in the recess of the syringe carrier (Par. 103).
Regarding Claim 33, Hourmand discloses the syringe carrier to comprise a collar (1.2) at a distal end of the elongate body (see Fig. 32).
Regarding Claim 34, Hourmand discloses the slot extends from the proximal end of the elongate body approximately to the collar (see Fig. 32).
Regarding Claim 35, Examiner notes that the syringe (and the rigid needle shield) are not specifically positively required by the instant claim. As such, while Hourmand recites that the RNS diameter is “substantially equal” to the diameter of the barrel (see Par. 65) which is not necessarily the same as “greater than”, the disclosed configuration of Hourmand is structured and configured to be operational with such a syringe. 
Regarding Claim 36, Hourmand discloses the elongate body of the syringe carrier defines a window for allowing visual access to the barrel of the syringe when the syringe is in the syringe carrier (see e.g. at 1.17 – see Fig. 29).
Regarding Claim 37, Hourmand discloses an assembly (Fig. 29) comprising: 
a syringe (2) comprising a rigid needle shield (4); and
a syringe carrier (1) comprising an elongate body (1.1) defining a recess (1.18) configured to receive a barrel (2.1) of the syringe (see Fig. 29),
the elongate body having a distal open end (circa 1.2) configured to permit the syringe to be axially inserted into the recess of the elongate body via the distal open end (see Fig. 33),
the elongate body defining a slot (i.e. the spaced defined by the open radial face of the recess) extending distally from a proximal end (circa 1.15) of the elongate body such that the elongate body has a c-shaped proximal end region (see Fig. 32),
wherein the c-shaped proximal end region of the elongate body comprises means (1.4, 1.15) for restricting proximal axial movement of the syringe relative to the syringe carrier when the syringe is disposed in the recess of the syringe carrier (Par. 103).
Regarding Claim 38, Hourmand discloses the syringe contains medicament (Par. 3).
Regarding Claim 39, Hourmand discloses a method comprising:
axially inserting a syringe (2) into a syringe carrier (1) via a distal open end (circa 1.2) of the syringe carrier (see generally Fig. 33; see also generally Par. 68  and 102-106 which collectively define how the syringe is inserted into the carrier for the embodiment of Fig. 29-33),
the syringe comprising a barrel (2.1), a neck (2.2) extending proximally from the barrel, a needle (3) extending proximally from the neck (see Fig. 31), and a rigid needle shield (4) covering the needle (Fig. 31), and
the syringe carrier comprising an elongate body (1.1) having a slot (i.e. the open radial face of recess 1.18) extending distally from a proximal end (circa 1.15) of the elongate body to form a c-shaped proximal end region (see Fig. 32) and a plurality of projections (1.4 – see Par. 125) extending radially inward from the c-shaped proximal end region (see Fig. 32) =;
axially advancing the syringe within the syringe carrier such that the rigid needle shield slides along the plurality of projections of the c-shaped proximal end region of the syringe carrier, causing the c-shaped proximal end region of the syringe carrier to flex radially outward (see generally Par. 68 and 102-106 wherein the complete disclosure collective explains the insertion process for the device of Fig. 29); and
further axially advancing the syringe within the syringe carrier until a distal end of the rigid needle shield is proximal to plurality of projections (see Fig. 30), allowing the c-shaped proximal end region of the syringe carrier to rebound radially inward such that the plurality of projections are disposed in a gap (7) formed between the rigid needle shield and the barrel of the syringe (see Fig. 30).
Regarding Claim 40, Hourmand discloses the plurality of projections contact a proximal end of the barrel of the syringe when the c-shaped distal end region of the syringe carrier has rebounded radially inward (see Fig. 30).
Regarding Claim 41, Hourmand discloses the contact of the plurality of projections and the proximal end of the barrel of the syringe restricts proximal axial movement of the syringe relative to the syringe carrier (see Par. 102-106 – Fig. 30).
Regarding Claim 42, Hourmand discloses the c-shaped proximal end region of the syringe carrier, after rebounding radially inward, restricts proximal axial movement of the syringe relative to the syringe carrier (see Par. 102-106 – Fig. 30).
Regarding Claim 43, Hourmand discloses the elongate body and the plurality of projections are integrally formed with one another (see Fig. 31, 32).
Regarding Claim 44, Hourmand discloses axially inserting the syringe into the syringe carrier via the distal open end of the syringe carrier comprises sliding the syringe through a second collar (1.2) at a distal end of the elongate body of the syringe carrier (see Fig. 30).
Regarding Claim 45, Hourmand discloses the slot extends from the proximal end of the elongate body approximately to the collar (see Fig. 32).
Regarding Claim 46, Hourmand discloses each of the plurality of projections has a distally-facing contoured surface (Par. 11).
Regarding Claim 47, Hourmand discloses the distally-facing contoured surface of each of the plurality of projections is configured to accommodate a distal portion of the neck of the syringe (see Fig. 30; Par. 11).
Regarding Claim 48, Hourmand discloses each of the plurality of projections has a proximally-facing planar surface (Par. 11).
Regarding Claim 49, Hourmand discloses the proximally-facing planar surface of each of the plurality of projections is configured to abut a distal end of the rigid needle shield of the syringe (Par. 11 – Fig. 30)
Regarding Claim 50, Houmand discloses the plurality of projections comprises a plurality of semi-annular projections (see Fig. 32 – in view of Par. 125).
Regarding Claim 53, Hourmand discloses the rigid needle shield has an outer diameter greater than an inner diameter defined by the plurality of projections when the c-shaped proximal end region of the syringe carrier is in an unflexed position (i.e. the diameter of then rigid needle shield causes the resilient collar 1.15 and projection(s) 1.4 to flex outward).
Regarding Claim 54, Hourmand discloses the rigid needle shield has an outer diameter greater than an inner diameter defined by the plurality of projections when the c-shaped proximal end region of the syringe carrier is rebounded radially inward (i.e. the diameter of then rigid needle shield causes the resilient collar 1.15 and projection(s) 1.4 to flex outward).
Regarding Claim 55, Hourmand discloses the elongate body of the syringe carrier defines a window (e.g. 1.17) for allowing visual access to the barrel of the syringe when the syringe is in the syringe carrier.
Regarding Claim 56, Hourmand discloses the syringe contains medicament (Par. 3).
Regarding Claim 57, Hourmand discloses a distal end of the syringe comprises a finger flange (2.3).
Regarding Claim 58, Hourmand discloses the finger flange is spaced distally from the distal open end of the syringe carrier when the syringe is fully inserted in the syringe carrier (see Fig. 29).
Regarding Claim 59, Hourmand discloses the finger flange comprises a first portion that extends radially outward a first distance in a first direction and a second portion that extends radially outward a second distance in a second direction that is perpendicular to the first direction, the first distance being greater than the second distance (see Fig. 33 – note the asymmetry of the flange).
Regarding Claim 60, Hourmand discloses the distal open end of the syringe carrier comprises a first radial protrusion (not labeled – see at the end of collar 1.2) that aligns with the first portion of the finger flange when the syringe is inserted in the syringe carrier (see Fig. 33).

Claim(s) 32-36 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent No. 3,076,455 (“McConnaughey”)
Regarding Claim 32, McConnaughey discloses a syringe carrier (e.g. Fig. 1) comprising:
an elongate body (Fig. 1) defining a recess (i.e. channel 10) configured to receive a barrel of a syringe (see generally Fig. 10 – however note as the specific syringe is not specifically requirement the metes and bounds of the claim merely define a syringe carrier that is structured in a manner to permit association with any of a number of syringes of both known and hypothetical constructions), the elongate body having a distal open end (12) configured to permit the syringe to be axially inserted into the permit the syringe to be axially inserted into the recess of the elongate body via the distal end (see generally Fig. 2 and 3), the elongate body defining a slot (i.e. the space between 14) extending distally from a proximal end (circa 16) of the elongate body such that the elongate body has a c-shaped proximal end region (see Fig. 1),
wherein the c-shaped proximal end region of the elongate body comprises means (i.e. an inwardly protruding ledge 16) for restricting proximal axial movement of the syringe relative to the syringe carrier when the syringe is disposed in the recess of the syringe carrier (see generally Fig. 3).
Regarding Claim 33, McConnaughey discloses the syringe carrier to comprise a collar (18) at a distal end of the elongate body (see Fig. 1).
Regarding Claim 34, McConnaughey discloses the slot extends from the proximal end of the elongate body approximately to the collar (see Fig. 1).
Regarding Claim 35, in the instant case Examiner notes that the syringe is not positively required by the claims and as such the device of McConnaughey, while not explicitly referencing a syringe with a rigid needle shield is structured such that it is configured to use with a syringe with a rigid needle shield that has an outer diameter greater than an outer diameter of the barrel of the syringe.
Regarding Claim 36, McConnaughey provides for the elongate body of the syringe carrier defines a window for allowing visual access to the barrel of the syringe when the syringe is in the syringe carrier (see Fig. 3 – i.e. the space between 14 is such that the elongate body of the syringe defines a window which allows visual inspection of an inserted syringe barrel).
Claim(s) 32-36 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent No. 4,997,422 (“Chow”).
Regarding Claim 32, Chow discloses a syringe carrier (30) comprising: 
an elongate body (32) defining a recess (33) configured to receive a barrel of a syringe (see generally Fig. 1 whereby the syringe is not positively required and the device of Chow is constructed in a manner that permits it to interact with any of a number of syringe constructions), the elongate body having a distal open end (40) configured to permit the syringe to be axially inserted into the recess of the elongate body via the distal open end (see generally Fig. 1 – see Col. 2, Ln. 26-40), the elongate body defining a slot (44) extending distally from a proximal end of the elongate body such that the elongate body has a c-shaped proximal end region (see Fig. 2),
wherein the c-shaped proximal end region of the elongate body comprises means (i.e. inwardly directed flange 34) for restricting proximal axial movement of the syringe relative to the syringe carrier when the syringe is disposed in the recess of the syringe carrier (Examiner notes that the syringe is not positively required and therefore it is understood that the carrier of Chow can be used with any of a variety of syringes including those which have a length wherein the inwardly directed flange causes abutment with the proximal edge of the syringe barrel to define a length of travel within the carrier).
Regarding Claim 33, Chow discloses the syringe carrier comprises a collar (42) at a distal end of the elongate body (see Fig. 1).
Regarding Claim 34, Chow discloses the slot extends from the proximal end of the elongate body approximately to the collar (see Fig. 2).
Regarding Claim 35, Chow discloses a carrier which is configured to operate in association with a variety of syringes (including those not explicitly depicted) wherein the device is structured in a manner to permit operation with a syringe which comprises a rigid needle shield that has an outer diameter greater than an outer diameter of the barrel of the syringe.
Regarding Claim 36, Chow provides for the elongate body of the syringe carrier (particularly the slot 44) to define a window for allowing visual access to the barrel of the syringe when the syringe is in the syringe carrier (i.e. a user can visualize the barrel of the syringe through the slot).



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 35 and 52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2020/0405961 (“Hourmand”) as applied above.
Regarding Claims 35 and 52, should Examiner’s arguments concerning the breadth of the “configured for” language absent positive inclusion of the syringe and rigid needle shield as part of the claimed workpiece not be found persuasive the following presented. Hourmand discloses the syringe comprises a rigid needle shield (4) that has an outer diameter “substantially equal to the diameter of the barrel” (Par. 65). Amongst the breadth of “substantially equal” it is held to obviate constructions which are exactly equal, insubstantially smaller, and insubstantially greater than. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the rigid needle shield of the invention of Hourmand to be of a diameter insubstantially greater than outer diameter of the barrel of the syringe, since such a recitation is held to be a species within the genus of “substantially equal” wherein “insubstantially greater than” is a species within the genus of “greater than”.
Claim(s) 37-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 3,076,455 (“McConnaughey”) in view of U.S. Patent No. 4,735,311 (“Lowe”)
	Regarding Claim 37, McConnaughey discloses an assembly (Fig. 3) comprising a syringe (20) and;
	A syringe carrier (10) comprising an elongate body (Fig. 1) defining a recess (10) configured to receive a barrel of the syringe (see Fig. 2, 3), the elongate body having a distal open end configured to permit the syringe to be axially inserted into the recess (see Fig. 2 and 3 – Examiner notes that the diameter of the opening is sufficiently large so as to permit passage of the distal end and barrel of the syringe therethough), the elongate body defining a slot (i.e. the space defined by edges 14) extending distally from a proximal end of the elongate body (see Fig. 1) such that the elongate body has a c-shaped proximal end region,
	 Wherein the c-shaped proximal end region of the elongate body comprises means (i.e. ledge 16) for restricting proxmal axial movement of the syringe relative to the syringe carrier when the syringe is disposed in the recess of the syringe carrier (see generally Fig. 3 – further note that the device of McConnaughey is structured such that the ledge 16 could be used to interfere with the proximal end side of 22/24 as opposed to the distal end side as illustrated – Examiner notes that the syringe and carrier are not claimed in the separate state whereby the manner in which the user inevitably assembles the two components is merely intended use particularly in view of the breadth of the “configured to” language).
	McConnaughey discloses the invention substantially as claimed except the syringe comprises a rigid needle shield. However, such rigid needle shields are notoriously well-known in the art. For example, Lowe discloses an exemplary syringe (e.g. Fig. 1) comprising a rigid needle shield (10) for covering the cannula/needle (see Fig. 2) to prevent accidental needle sticks and avoid contamination of the needle. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to include such a rigid needle shield in association with the syringe of McConnaughey, as disclosed by Lowe, in order to protect the needle from contamination and protect a user from accidental needle sticks.
	Regarding Claim 38, the syringe of McConnaughey contains a medicament (see Col. 1, Ln. 10-13).

Claim 37-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 4,997,422 (“Chow”) in view of U.S. Patent No. 5,282,793 (“Larson”), U.S. Patent No. 4,946,447 (“Hardcastle”), U.S. Patent No. 4,735,311 (“Lowe”).
Regarding Claim 37, Chow discloses an assembly (Fig. 1) comprising a syringe (10); and
a syringe carrier (30) comprising: 
an elongate body (32) defining a recess (33) configured to receive a barrel of a syringe (see Fig. 1), the elongate body having a distal open end (40) configured to permit the syringe to be axially inserted into the recess of the elongate body via the distal open end (see generally Fig. 1 – see Col. 2, Ln. 26-40), the elongate body defining a slot (44) extending distally from a proximal end of the elongate body such that the elongate body has a c-shaped proximal end region (see Fig. 2),
wherein the c-shaped proximal end region of the elongate body comprises means an inwardly disposed flange (34). 
Chow discloses the invention substantially as claimed except that the inwardly directed flange (34) is explicitly structured such that it serves as means for restricting proximal axial movement of the syringe relative to the syringe carrier when the syringe is disposed in the recess of the syringe carrier. Specifically, Chow fails to illustrate the syringe fully inserted within the carrier such that it is not immediately clear if the flange will serve as a stop to the forward end of the syringe barrel or if axial groove (58) will be reached prior to any contact between (34) and the syringe barrel. However, Larson discloses a related syringe carriers (10) which is known to permit axial movement of the syringe within the carrier whereby the carrier has a narrowed proximal end (26) paired with a cushion (33) that is positioned “to absorb the energy of the syringe as it impacts the distal end of the outer tube 10” (Col. 3, Ln. 49-51) such that it is understood that the narrowed proximal end acts as a stop to define restrict proximal travel. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Chow such that the proximal end flange (34) serves as a stop to axial movement, as disclosed by Larson, whereby the flange (34) will serve as a redundancy (or alternative) to groove 58 defining the length of axial travel of the syringe within the carrier.
Chow, as modified, discloses the invention substantially as claimed except syringe comprises a rigid needle shield. However, it is known (see Hardcastle) to pair related carriers (1) with syringes (3) having needle shields (33) wherein the syringe can be inserted into the carrier with the shield in place (Col. 4, Ln. 63 – Col. 5, Ln. 24). While Hardcastle does not explicitly indicate the shield to be “rigid”, such rigid needle shields are notoriously well-known in the art. For example, Lowe discloses an exemplary syringe (e.g. Fig. 1) comprising a rigid needle shield (10) for covering the cannula/needle (see Fig. 2) to prevent accidental needle sticks and avoid contamination of the needle. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the syringe of Chow with a needle shield, as disclosed by Hardcastle, to protect the user from the needle when the syringe is not received in the carrier, whereby it would have been obvious for a person having ordinary skill in the art at the time the invention was made to form the needle shield to be rigid, as disclosed by Lowe, thereby only achieving the expected results of utilizing a well-known material for an art-recognized suitable purpose, see In re Leshin, 125 USPQ 416.
Regarding Claim 38, Chow discloses the syringe contains medicament (see Background of Invention).

Interference
Applicant has presented an intent to suggest an interference, but at this time, has failed to provide the necessary formal request and documentation pursuant to 37 CFR 41.202(a) and furthermore, Examination of this application has not been completed as required by 37 CFR 41.102(a).  Consideration of a potential interference is premature.  See MPEP § 2303.

Response to Arguments/Remarks
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R CARPENTER/           Primary Examiner, Art Unit 3783    
04/08/2021